            Case 1:19-cv-10716-LJL Document 26 Filed 09/11/20 Page 1 of 1
                                             U.S. Department of Justice
  [Type text]
                                             United States Attorney
                                             Southern District of New York
                                                        86 Chambers Street
                                                        New York, New York 10007



                                                          September 3, 2020
  VIA ECF
  Honorable Lewis J. Liman
  United States District Judge
  United States District Court
  40 Foley Square
  New York, NY 10007

                Re:     Shahabuddin v. United States of America, 19 Civ. 10716 (LL)

  Dear Judge Liman:

         I represent the United States of America, the defendant in the above-referenced tax
  refund case. I write respectfully on behalf of both parties to request a stay of the remaining
  discovery deadlines in this case while the parties attempt to negotiate a settlement of this case.

          Pursuant to the Court’s scheduling order dated July 29, 2020, fact discovery ends on
  September 8, 2020, and expert discovery ends on October 23, 2020. Dkt. No. 24. The parties
  have continued to make progress but have not yet completed fact discovery in this case.
  Additionally, a few weeks ago, the parties commenced settlement negotiations. Rather than
  request an extension of the discovery deadlines at this time, the parties respectfully request that
  the Court stay discovery to allow the parties to focus their efforts on settlement and that the
  parties submit a joint status letter by October 5, 2020, to update the Court on their efforts.

         I thank the Court for its consideration of this request.

                                                             Respectfully,

                                                             AUDREY STRAUSS
                                                             Acting United States Attorney for the
                                                             Southern District of New York

                                                    By:       /s/ Jennifer Jude
                                                             JENNIFER JUDE
                                                             Assistant United States Attorney
                                                             Tel: (212) 637-2663
                                                             Fax: (212) 637-2686
                                                             Email: jennifer.jude@usdoj.gov
  cc: Counsel for Plaintiff (by ECF)


GRANTED IN PART. This case is stayed for thirty (30) days from the date of this Order, until October
12, 2020. The parties shall submit a joint letter by October 5, 2020.

SO ORDERED. 9/11/2020.
